DETAILED ACTION
This is in response to the amendment filed on 11/9/20 in which claims 1-6 are presented for examination, of which Claim 1 is in independent form.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gary Newson on 1/28/22.
In the Title please change to read:
“METHODS AND APPARATUS FOR A SECURITY STICKER ANTI-TAMPERING SYSTEM”
In the claims please change to read:
Claim 2, Line 1, please change “device according to claim 2” to -- device according to claim 1 --.
Claim 2, Line 1, please change “An anti-tampering device” to -- The anti-tampering device --.
Claim 3, Line 1, please change “An anti-tampering device” to -- The anti-tampering device --.
The anti-tampering device --.
Claim 5, Line 1, please change “An anti-tampering device” to -- The anti-tampering device --.
Claim 6, Line 1, please change “An anti-tampering device” to -- The anti-tampering device --.

Allowable Subject Matter
Claims 1-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Khoche (US 2018/0163095) discloses a device, comprising:  a flexible circuit card (Fig 10), comprising: a battery (116 of Fig 10); a first set of vias (216, 218, 220, 222 of Fig 10); and an antenna (208 or 210 of Fig 10); a substrate (126, 128, 206) positioned over the flexible circuit card, comprising:  a second set of vias (214, 218 of Fig 10) configured to contact the first set of vias when the substrate is positioned over the flexible circuit card to complete an electrical circuit between the flexible circuit card and the security sticker ([0090] contact pads 214 are connected to the electrodes of the flexible battery 116 by means of a pair of connected vias 216, 218 (i.e., “Through-Tape-Vias”) that respectively extend through the flexible interposer 204, the planarization layer 198, and the flexible circuit 19).
Piotrowski (US 2008/0143519) teaches a tamper-indicating radio frequency identification tag including a substrate comprising piezoelectric material, enabled to indicated that a radio 
	Ehrensvard et al. (Ehrensvard; US 2006/0195705) teaches a tape seal includes electronic circuitry to detect tamper and manipulation events relating to sealed items in various embodiments. A complex impedance is formed in a continuous seal. The seal is designed in such a way, that any attempt to break or remove the seal results in a change of the complex impedance.
While Khoche, Piotrowski and Ehrensvard disclose wireless communication devices with flexible circuit substrates, the prior art of record fails to teach or render obvious, alone or in combination, the unique system of an anti-tampering device with a flexible circuit card comprising a first set of vias and a security sticker with a second set of vias that align with the first set of vias, and conductive ink dispersed throughout the security sticker that electrically couples the second set of vias together, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Badri et al. (Badri; US 2020/0364523) discloses a flexible asset tracking tag including a self-powered tracking device on a flexible substrate. The flexible asset tracking tag may be configured to transmit data in response to sensed conditions.
b.	Lerch et al. (US 2006/0077060) discloses a tamper-resistant RFID wristband that becomes permanently disabled upon tampering. The wristband includes a plurality of holes for snugly securing the band to a wearer, an RFID circuit, and an electrically conductive loop disposed in the band. 
c.	Atherton et al. (US 2002/0036237) discloses a tamper indicating radio frequency identification (RFID) label to permit the destruction of the label or its properties in the event of attempts to remove the label from a surface to which it has been applied. An adhesion modifying coating is applied to a label surface or portions thereof to affect the relative adhesion strengths between different layers or areas of the label. The adhesion modifying coating can be applied in selected patterns to achieve differential adhesion strengths and resulting differential separation of the label from a surface.
d.	WALSH (US 2020/0357262) discloses a system for securely transporting an item, the system comprising a container comprising walls defining an inner cavity and a detection means for detecting tampering, wherein the detection means is contained within the walls of the container.
e.	Atherton (US 2007/0029384) discloses an RFID tag includes a substrate having a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685